Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered April 26, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree, and imposed a supervised conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence supported the conclusion that appellant intended the natural consequences of his conduct (see People v Getch, 50 NY2d 456, 465 [1980]).
The court properly exercised its discretion in denying appellant’s request for a dismissal or an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a conditional discharge, which was the least restrictive dispositional alternative consistent with appellant’s needs (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]). Concur—Friedman, J.P., Marlow, Nardelli and Catterson, JJ.